Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants are respectfully reminded that they and other individuals, as set forth in 37 CFR 1.56, have a duty to bring to the attention of the Office any material prior art or other information cited or brought to their attention in any related foreign application. See MPEP 2001.06(a).
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question.  The individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are “material to patentability” of the application in question, but must instead bring such other applications to the attention of the examiner. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).  For example, if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are “material to patentability” of the subsequent application. See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.  See MPEP 2001.06(b).

Election/Restrictions
Claims 8, 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was without traverse in the reply filed on 06/07/2021.Applicant’s election without traverse of species A, figures 1-49, claims 1-7, 9 in the reply filed on 06/07/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant fails to identify the metes and bounds of the claim such as with respect to “identical pieces of a…part and identical pieces of a…part”.  Claims 2-7, 9 is/are rejected as being dependent on the above rejected claim(s).  In order to correct the above, Applicant should clearly identify the four side parts and the top and bottom part.  
In claim 1, Applicant recites the limitation "the serially connected pieces of the first molded part”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-7, 9 is/are rejected as being dependent on the above rejected claim(s).  See also claims 2-4.
In claim 6, Applicant recites the limitation "the flexible locking tabs”.  There is insufficient antecedent basis for this limitation in the claim.
In claim 7, Applicant recites the limitation "the flexible locking tabs”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xia (20180353872).
The Office notes the 112 rejections above.  Nevertheless, Xia discloses:
1. A container (figs 1-15) comprising: identical pieces of a first synthetic resin molded part and identical pieces of a second synthetic resin molded part (20s on sides and 20s on top and bottom; material in paragraph 12) each of said pieces of said first molded part having opposed first and second side edges including pockets on the first side edge and projections on the second side edge (pocket being inside of 22 and other pockets in figs 2 and projection being surface that projects adjacent 22 as in fig 2 and other surfaces that project; but not including all of the surfaces adjacent 22 of which can be the under an under tab as in claim 3), wherein the projections on the second side edge of one of the pieces of said first molded part are configured to fit in the pockets on the first side edge of another one of the pieces of said first molded part to serially connect the pieces of the first molded part together at respective corner joints in a closed configuration of sides walls of the container (capable of performing the above intended use; as shown in fig 4b, 5 for example but not limited thereto); each of said pieces of said first molded part having opposed upper and lower edges (as shown in fig 1); each of said pieces of said second molded part configured to cover the configuration of the serially connected pieces of the 

2. The container according to claim 1 further including each of said upper and lower edges having pockets in which the depending flange is received such that relative rotation of the pieces of said second molded part with respect to the serially connected pieces of said first molded part causes engagement of said flanges with the respective one of the upper and lower edges of the serially connected pieces of said first molded part to connect the pieces of said first molded part to the pieces of said second molded part to close the container (as in fig 5 for example; the Office notes that the device is capable of rotation along the engagements of the pockets and flanges, projections, tabs, etc.).

3. The container according to claim 2, further including an under tab along the outer periphery of the pieces of the first molded part that are received in corresponding clearances along each of the opposed upper and lower edges of the pieces of the second molded part so that the under tabs engage the opposed upper and lower edges of the pieces of the second molded part by the relative rotation of the pieces of said second molded part with respect to the serially connected pieces of said first molded part (surface adjacent 22 may also be an under tab as all of the above are not included as projections, clearance may also be within another surface of 22 not being a pocket; as already provided above the device is capable of the intended use of rotation such as but limited to multiple rotating positions shown in fig 3 for example).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia as applied to claim 1 above, and further in view of Hansen (20130299490)
Xia discloses the claimed invention above with the exception of the following which is disclosed by Hansen: flexible locking tabs (features within 106, 108).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Xia in view of Hansen (by either the above elements to the projections or replacing the projections with the above) in order to provide a more secure engagement between the elements of which would provide further protection to the contents.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia.
Official Notice is taken, that it is old and conventional to provide a concave surface to an element as for example to provide a gripping surface and/or engaging stacking surface. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to provide a concave surface to an element as for example to provide a gripping surface and/or engaging stacking surface.

Potentially Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, assuming that claim 6 actually should depend from claim 5.  In other words, Applicant must add all of the subject matter of claims 4-6 in combination with claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427.  The examiner can normally be reached on Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735